DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 07/06/2021.  As directed by the amendment: claims 43, 45, and 57 been amended, claim 44 has been cancelled, and claim 63 has been added.  Thus, claims 43, and 45 – 63 are presently pending in this application.

Claim Objections
All previous objections have been overcome by Applicant’s amendments filed on 07/06/2021.

Double Patenting
All previous rejections have been overcome by the Terminal Disclaimers filed by Applicant on 07/06/2021.

Allowable Subject Matter
Claims 43, and 45 – 63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts discovered during examination are: Morriss (U.S. 2018/0183128), and Cami (U.S. 3,885,561).
Regarding claim 43, cited prior arts do not teach that the instrument further including a handle assembly, the handle assembly including: (i) a proximal end, (ii) a distal end, and (iii) an actuator 
Regarding claim 61, cited prior arts do not teach (b) grasping a handle assembly of the instrument, the handle assembly including: (i) a proximal end, (ii) a distal end, and (iii) an actuator positioned between the proximal end of the handle assembly and the distal end of the handle assembly, the actuator being slidable between a proximal position and a distal position, the actuator being configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, the actuator being further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the distal position, the shaft assembly extending distally relative to the distal end of the handle assembly.
Regarding claim 62, cited prior arts do not teach (b) grasping a handle assembly of the instrument, the handle assembly including: (I) a proximal end, (ii) a distal end, and (iii) an actuator positioned between the proximal end of the handle assembly and the distal end of the handle assembly, the actuator being slidable between a proximal position and a distal position, the actuator being configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle assembly when the actuator is in the proximal position, the actuator being further configured to remain positioned between the proximal end of the handle assembly and the distal end of the handle 
Further, reasons for allowance in the parent application 15/787,632 is adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Anh Bui/Examiner, Art Unit 3783              
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783